Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-15-00303-CV

                            IN RE Alma L. TREVINO and Chmijoca, Inc.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 27, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 15, 2015, relators Alma L. Trevino and Chmijoca, Inc. filed a petition for writ of

mandamus complaining of the trial court’s order excluding the testimony of an expert witness. The

court has considered the petition for writ of mandamus and is of the opinion that relators have not

established they are entitled to the relief sought. Accordingly, the petition for writ of mandamus is

denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2006CI13937, styled Alma Leticia Trevino and Chmijoca, Inc. v. Joe A.
Gamez, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr.
presiding.